190 S.W.3d 535 (2006)
STATE of Missouri, Respondent,
v.
Gerald RANDALL, Appellant.
No. ED 86311.
Missouri Court of Appeals, Eastern District, Division One.
April 25, 2006.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Gerald Randall ("Defendant") appeals from the judgment of the Circuit Court of the City of St. Louis convicting him of one count of second degree murder and one count of armed criminal action. Defendant raises two points on appeal: (1) the trial court erred in overruling his objection to the admission of Detective Webb's testimony on the grounds of hearsay, and (2) the trial court erred in overruling his objection to the admission of Detective Webb's testimony on the grounds that it violated his Sixth Amendment right to confrontation.
We have reviewed the briefs of the parties and the record on appeal and no trial *536 court error appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).